Citation Nr: 1242941	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-45 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II, with erectile dysfunction, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The November 2004 rating decision increased the evaluation for type II diabetes mellitus from 10 percent to 20 percent.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw this issue.   See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In June 2010, the RO granted service connection for erectile dysfunction, assigning a noncompensable (i.e. 0 percent) effective in April 2010.  Since a noncompensable evaluation was assigned, the erectile dysfunction is considered part and parcel of the type II diabetes mellitus.  In October 2010, the Veteran noted disagreement with the noncompensable rating.  A statement of the case (SOC) was issued in January 2012.  In the March 2012 Statement of Accredited Representative in Appealed Case (in lieu of VA Form 646), the Veteran's representative continued the argument regarding a higher evaluation for erectile dysfunction.  Consequently, the Board will review this issue, to include whether a separate compensable disability evaluation is warranted for erectile dysfunction.  

In support of his claim for an increased rating for type II diabetes mellitus with erectile dysfunction, the Veteran testified at a hearing at the RO in April 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  

This claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on their merits.

During his April 2012 Travel Board hearing the Veteran reported that he is receiving ongoing VA treatment for his type II diabetes mellitus on a 3-month basis from the Edward Hines, Jr. VA Medical Center (VAMC), in Hines, Illinois.  The complete clinical documentation associated with this medical care has not been incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  Such records should then be returned to the June 2012 VA examiner for review and any supplemental opinion, particularly regarding the regulation of activities.

In July 2012 a VA examination was conducted.  However, a supplemental statement of the case (SSOC) has not been issued since this examination.  After completion of the requested development noted above, the RO should provide a copy of a SSOC that includes a review of this VA examination.  See 38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records related to his type II diabetes mellitus with erectile dysfunction from the VA Medical Center in Hines, Illinois, dated since December 2009.

2.  The RO should review the additional VA records and refer the case with the additional evidence to the July 2012 VA examiner (or other suitable VA examiner) for a supplemental opinion.  If the examiner indicates that additional examination of the Veteran is necessary, schedule the Veteran for VA examination to determine the current severity of diabetes mellitus and any related complications, to include erectile dysfunction.  

The examiner must indicate whether review of the additional records and/or additional examination of the Veteran indicates that the Veteran's diabetes requires (1) insulin, restricted diet, AND regulation of activities; or (2) insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus other complications.

The claims folder, including a copy of this Remand, must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  It is imperative that the examiner describe the severity of each of the Veteran's diabetic complications.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative that addressed all evidence of record added to the record since the October 2009 statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


